Citation Nr: 0802481	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) than the 30 percent assigned. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.B. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1964 to 
August 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
By a May 2004 decision the RO granted service connection for 
PTSD and assigned a 30 percent evaluation.  The veteran's 
therapist in June 2004 submitted a letter on behalf of the 
veteran, together with submitted lay statements, in essence 
requesting re-evaluation of the veteran's disability.  By a 
July 2004 decision the RO confirmed the 30 percent evaluation 
assigned.  The veteran thereafter perfected an appeal.  

The veteran and his treating therapist testified before an RO 
hearing officer in February 2007.  The veteran and his wife 
testified before the undersigned Veterans Law Judge in 
September 2007 at a Travel Board hearing conducted at the RO.  
Transcripts of these hearings are contained in the claims 
folder. 


FINDINGS OF FACT

1.  For the entire rating period, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to impaired judgment and 
disturbances of mood.  

2.  For the entire rating period, the veteran's PTSD has not 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.          


CONCLUSION OF LAW

For the entire rating period, the criteria for a disability 
rating of 50 percent, but no more, are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 f.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Here, VCAA notice was issued in April 2004 addressing the 
issue of entitlement to service connection for PTSD, prior to 
initial adjudication of the claim for service connection for 
PTSD in May 2004.  Following that decision granting service 
connection for PTSD and assigning an initial disability 
rating of 30 percent, and upon the veteran's therapist's 
submission of additional evidence in June 2004, the RO in 
July 2004 issued a further VCAA notice letter addressing the 
issue of a higher rating for PTSD, which in turn was followed 
by the RO's issuance of another VCAA notice letter in July 
2004 addressing the issue of entitlement to a higher 
evaluation for PTSD, followed by a July 2004 decision denying 
a higher evaluation than the initial 30 percent assigned.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The initial VCAA notice letter in April 2004 addressed notice 
and development assistance with regard to the claim for 
service connection for PTSD, and also addressed evidence 
required to support a claim for a higher disability 
evaluation.  Neither the April 2004 nor the July 2004 VCAA 
letter addressed effective date provisions that are pertinent 
to the appellant's disability rating claim.  However, the RO 
issued a June 2006 letter to the veteran specifically 
addressing Dingess issues including assignment of effective 
dates for disability evaluations, and the RO thereafter 
issued a September 2006 SOC and a February 2007 SSOC 
readjudicating the claim for a higher evaluation.  The Board 
is satisfied that any prior deficiency in Dingess-type notice 
was thereby cured.  

The July 2004 VCAA notice letter specifically addressed the 
veteran's claim for a higher disability rating for PTSD, and 
informed him of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  However, the April 2004 VCAA letter satisfied all 
four notice requirements of the VCAA.  It informed of 
evidence required to substantiate a claim for a disability 
rating.  See 38 C.F.R. Part 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  The veteran was also then 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The letter also implicitly asked for evidence the veteran had 
to support the claim, by informing him of his ultimate 
responsibility to see that relevant evidence was submitted; 
by informing him that VA would inform him of any needed 
evidence, but that in the mean time he should submit any 
additional evidence or information to support the claim; and 
by informing him that no evidence was yet obtained that 
supported the claim.  Any error in not explicitly asking for 
any evidence in the veteran's possession did not affect the 
essential fairness of the adjudication, because the veteran 
in hearing testimony addressed evidence of which he was aware 
in support of his claim, which consisted of any records of 
Vet Center therapy and VA examination records, which have 
been obtained and associated with the claims folder.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  Here, the veteran 
informed in testimony before the undersigned that he had only 
received treatment at the Worcester Vet Center.  The RO 
requested VA treatment records, but as documented in the 
September 2006 SOC, the Boston VA Healthcare System informed 
that there were no records of treatment to be obtained as of 
June 2006.  The veteran's treating therapist at the Worcester 
Vet Center in June 2004 submitted a May 2004 treatment letter 
informing of his assessment of the veteran and of the 
veteran's therapy at that facility since December 2003.  
Because that letter and records of VA examinations addressing 
the veteran's PTSD in May 2004 and July 2006 have been 
associated with the claims folder, it appears that all 
treatment and evaluation records of the veteran's PTSD have 
been obtained.

The veteran was duly informed, including by the appealed May 
2004 and July 2004 rating actions, as well as by the 
subsequent September 2006 SOC and February 2007 SSOC, of 
records obtained in furtherance of his claim, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  The veteran and his representative have 
not identified, and the record does not otherwise indicate, 
any additional evidence presenting a reasonable possibility 
of furthering the appealed claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 f.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

As noted, the veteran was afforded a VA examinations in May 
2004 and July 2006 addressing his PTSD.  These examination 
reports, taken together with the treating VA therapist's 
assessment in his May 2004 letter and submitted lay 
statements, constitute adequate evidence for the present 
adjudication.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions as well as by testimony at the February 2007 
Decision Review Officer hearing, and at the September 2007 
Travel Board hearing before the undersigned Veterans Law 
Judge.  There is no indication that the veteran or his 
representative expressed a further desire to address the 
claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for a Higher Initial  Rating for PTSD

The veteran served as a medical corpsman in the Marines in 
Vietnam; he was himself injured in combat twice; and by his 
own account, he attended to severely wounded and dying 
soldiers and was also witness to the deaths of soldiers whom 
he could not help.  The veteran's combat injuries are 
documented in the record, consisting of shrapnel injury to 
the left arm and to the right leg, on two separate occasions 
in Vietnam five months apart.  Service connection for PTSD 
having been established effective from the February 19, 2004, 
date of claim, the issue presented is one of entitlement to a 
higher initial rating.

The Board does not without careful consideration arrive at 
the conclusion that the claim is one for initial evaluation.  
The perfected appeal is not a timely appeal of the April 2004 
RO initial rating action.  However, the RO failed to obtain 
any record or response from the Vet Center, where the veteran 
received his sole treatment for PTSD, prior to the RO's 
initial adjudication of the claim for service connection for 
PTSD and hence initial assignment of a rating for that 
disorder, despite the veteran's having clearly reported such 
treatment with his initial claim for service connection.  The 
Board finds this to constituted grave procedural error 
effectively tolling the time limit for submitting a notice of 
disagreement with the initial rating assigned.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board has 
accordingly interpreted the appeal of the July 2004 rating 
action, which did consider evidence of that treatment, as an 
appeal of the initial rating for the veteran's PTSD, 
effective from the February 19, 2004, date of receipt of 
claim for service connection for PTSD.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, which provides percentage ratings as 
follows:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70%

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50%

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30%

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.          
10%

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.          
0%

38 C.F.R. § 4.130 (2007).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance on the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran was afforded an initial VA PTSD examination in 
May 2004 in essence to assess whether he had PTSD related to 
in-service stressors.  That has been established both 
medically by the opinion in that examination reported, and 
for benefits purposes with the grant of service connection.  
The May 2004 VA examiner found that the veteran's symptoms of 
PTSD consisted of flashbacks, nightmares, irritability 
including with his wife, avoidance of war-related groups and 
activities, and, most particularly, intense rage reactions.  
The examiner found the veteran to be of above-average 
intelligence, but noted that his affect was consistent with a 
high level of variability in mood.  The examiner also noted 
motor agitation associated with his anxiety disorder, and 
assessed that the veteran also had intrusive thoughts, 
increased arousal, sleep difficulty, and hypervigilance, all 
also associated with his PTSD.  The examiner assigned a GAF 
of 60.  

The veteran's wife has submitted a statement attesting that 
they had known each other since high school, and the 
veteran's agitation, interpersonal difficulties, and 
particularly poorly controlled anger and rage, were 
associated with his return from Vietnam, though they had 
increased in severity over the years.  These 
characterizations of the veteran's interpersonal relations 
and behaviors are corroborated by statements submitted by the 
veteran's children and his co-workers.  

In a May 2004 letter, the veteran's treating VA therapist 
informed that the veteran was in denial about his symptoms of 
PTSD when he first sought VA mental health treatment in 
December 2003.  There was denial in particularly about his 
anger, and that while he had made progress in understanding 
his condition and even helped others cope with their PTSD 
through by performing volunteer work at the Vet Center, the 
veteran had himself not been successful in combating 
significant symptoms of his PTSD, particularly his 
irritability and poorly controlled anger and rage episodes.  
The therapist assessed that the veteran's PTSD was both 
chronic and severe, despite the veteran's success post 
service in completing an undergraduate degree and a graduate 
degree in social work, and in a professional career 
thereafter.  The therapist assigned a GAF of 50, based on the 
veteran's level of functioning despite his PTSD.  

In July 2006 the veteran was afforded another VA examination, 
to address the nature and severity of his PTSD.  The veteran 
reported numerous difficulties associated with his PTSD, 
including constant fights with his bosses at work, which 
included verbal attacks on these bosses personally.  He also 
reported some arguments with subordinates, and occasional 
arguments with customers.  He estimated that in total he had 
three to four such arguments at work per month.  While the 
veteran was noted to have been employed with the same public-
sector employer for the past 36 years, the examiner 
nonetheless was surprised that the veteran had been able to 
retain employment despite this behavior.  The veteran 
reported increased arguments with his boss since 2004 because 
he had a new boss with whom he disagreed more.  The examiner 
speculated that the Iraq War may have also exacerbated the 
veteran's symptoms.  The veteran reported intense 
psychological upset when remind of his war experiences, and 
hence the Iraq War had reportedly caused him significant 
difficulty.  The veteran also reported little socialization 
other than with his wife and attending a yoga class once per 
week.  The veteran also reported essentially constant 
irritability, as well as ongoing sleep impairment, anxiety, 
tenseness, and worry.  

Upon assessing the veteran, the July 2006 examiner concluded 
that the veteran had relatively constant irritability and 
anxiety, as well as other symptoms, as reported, of varying 
intensity.  The examiner concluded that the veteran's 
occupational functioning was impaired with his ongoing 
argumentation at work, noting that while the veteran 
generally communicated well, his fairly frequent anger 
episodes impaired functioning.  The examiner assigned a GAF 
of 60.  

While the VA diagnostic codes for rating disabilities are 
generally to be based on impairments in work functioning, 
this is a generalized position that does not comport with 
every disability and every individual situation.  While a 
veteran may lose a leg above the knee and thus be entitled to 
a rating anywhere from 40 to 90 percent on that basis, he may 
nonetheless be fully employed with his work functioning in 
his particular job essentially unaffected by the amputation.  
That does not result in him being afforded any less of a 
rating under the applicable code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5160-5167 (2007).  

The codes for mental disorders are somewhat more problematic, 
in that superficially they appear to require a particular 
level of dysfunction in both social and occupational spheres 
to qualify for certain disability ratings.  38 C.F.R. 
§ 4.130.  This is entirely appropriate in most circumstances.  
However, where the individual may be particularly high 
functioning notwithstanding significant symptoms of 
disability, and thus may be reasonably successful 
professionally even with impairments resulting from symptoms 
attributable to the mental disorder in question, an 
interpretation of the severity of symptoms may become 
muddled, and applicable criteria may appear to preclude a 
rating that might otherwise be justified based on the 
severity of symptoms presented.  

However, the Board does not find that in every case this 
seemingly adverse or unjust outcome must result, because the 
diagnostic criteria for mental disorders do allow some 
variance in findings required for particular disability 
ratings.  Looking to applicable criteria, the Board notes 
that a 50-percent rating requires "[o]ccupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as [....]"  A highly capable individual with 
demonstrated high level of educational or professional 
achievement may have "reduced reliability and productivity" 
relative to his or her non-impaired or pre-morbid basis 
level, which might be a non-reduced or even elevated level 
for someone else whose basis level of function, absent 
impairment, was substantially lower.  

Such an analysis may be viewed as analogous to the rule for 
rating secondary service connection based on aggravation.  
There, a rating is to be applied not based on the total 
impairment, but based on the increase in impairment secondary 
to the service-connected disability.  See 38 C.F.R. § 
3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For 
mental disorders, a 50-percent disability rating may be based 
on relative impairment, respective of the level of pre-morbid 
functioning.  

It would seem that such an analysis is uniquely suited to 
both 50-percent and 70-percent evaluations under the code for 
mental disorders.  The 70-percent evaluation requires 
"deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood [....]"  This 
"deficiency" may also be viewed as relative to a baseline 
of functioning.  However, the level of deficiency required 
for a 70 percent evaluation, as illustrated by the examples 
given in the code and as embodied by the requirement of 
deficiencies "in most areas," in essence removes the 
criteria from a relativist position to an essentially 
objective or absolute position of impairments which would be 
viewed as such for almost anyone.  

A lesser, 30-percent rating requires "[o]ccupational and 
social impairment with occasional decrease in work 
efficiency," which are again a comparative criteria with use 
of the term "decrease," and hence may be considered 
relative to pre-morbid functioning; but also contains an 
absolute functioning component: "and intermittent periods of 
inability to perform occupational tasks ...."  "[I]nability 
to perform" is not a relative standard.  Thus, the 30-
percent rating embodies some objective requirements, as does, 
implicitly, the 70-percent rating, but the 50-percent rating 
allows greater reliance of relative impairment.

Thus, the Board here takes the position that a 50 percent 
evaluation may be found in cases such as the one presented 
here, even where the veteran has attained college and 
graduate education, and where he apparently functions 
reasonably well in a job bearing some degree of authority and 
responsibility.  The veteran, in statements and testimony, 
and his children, spouse, and co-workers in submitted 
statements, have attested to the veteran's symptoms including 
bouts of ready and extreme anger with tirades of anger, as 
well as irritability, grouchiness, and poor social relations.  
The veteran has also attested to nightmares and chronic sleep 
impairment, though more so in the past, and difficulties 
relaxing and general intolerance for disagreement as well as 
intolerance of a nearly unpredictable variety of 
circumstances.  

While many of these symptoms are frequently, in other 
individuals, attributed to characterological or personality 
defects or disorders, they have been attributed in this case 
by the VA examiner upon VA examinations  in May 2004 and July 
2006, and by the veteran's treating VA therapist in a May 
2004 letter, as part of the symptom set of the veteran's 
PTSD.  That therapist assessed that these symptoms were not 
only chronic but severe.  As such, based on their reported 
severity as accepted by the veteran's VA treating counseling 
therapist and upon VA psychiatric evaluations, these symptoms 
appear to support the criteria for a 50-percent evaluation 
for mental disorder.  The veteran's extreme anger reactions 
to inconsequential circumstances or erroneously perceived 
slights constitute significantly impaired judgment due to his 
PTSD.  His ongoing irritability and irascibility constitute 
significant disturbance of mood.  

Based on these findings, the Board concludes that the 
veteran's disability in this case warrants a 50 percent 
evaluation, owing to the presence of reduced occupational and 
social impairment with reduced reliability and productivity - 
notwithstanding the high level of productivity, in absolute 
terms, the veteran has admittedly achieved - due to impaired 
judgment and disturbances of mood.  Diagnostic Code 9411.  On 
these bases, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent evaluation, 
than that for a 30 or 70 percent evaluation.  38 C.F.R. §  
4.7.  The criteria for a 30 percent evaluation fail to 
adequately encompass these significant relative impairments 
in the veteran's mental functioning.  

The types of absolute criteria for a 70 percent evaluation - 
"suicidal ideation; obsessional rituals which interfere with 
routine activities; [....]" are not present with the 
possible exception of  "impaired impulse control (such as 
unprovoked irritability with periods of violence)."  
Diagnostic Code 9411.  However, the Board finds that the 
preponderance of the evidence is against the veteran having 
deficiencies in most areas due to his symptoms of PTSD.  
Deficiencies in judgment, thinking, and work are not shown to 
be sufficiently present, in absolute terms, to warrant a 70 
percent evaluation.  

Hence, the Board finds that the preponderance of the evidence 
favors granting a 50 percent evaluation for PTSD, but is 
against granting a 70 percent evaluation.  

The Board has reviewed the entire record and finds that the 
50 percent rating assigned by virtue of this decision 
reflects the most disabling the veteran's PTSD has been the 
date of the initial grant of service connection.  Thus, the 
Board concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER


A higher initial evaluation for PTSD of 50 percent is 
granted, effective February 19, 2004, subject to the laws and 
regulations governing the payment of monetary awards.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


